DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “scan code” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the drawings are further objected to because figures 5-7 are cross-sectional views but lack cross-hatching of the components. See 37 CFR 1.84 (h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 2, last line, “connector10” should be “connector 10”;
On page 6, last line, “receptacle 12” should be “receptacle 16”.
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
In claim 1, lines 2-3, “said legs” should be “legs”;
In claim 14, line 1, “said the” should be “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S. PGPub No. 2006/0145475) in view of Kimura (U.S. Patent No. 11,098,833).
In regards to claim 1, Walker discloses:
A connector (see Figs. 1-9) comprising: 
a receptacle (considered as 32 in Figs. 1-7) including pilot (considered as 40 in Figs. 1-7) in a mounted position, 
said pilot having an indicator piece (considered as 100 in Fig. 4) slidable from said mounting position to a final position (see the difference between Figs. 4 and 7), and 
in said final position said pilot is past the legs of the retention clip (see Fig. 7, where the pilot is passed the legs of the clip), 
said legs of said retention clip retract to a relaxed condition (see Fig. 7, where the legs retract to a relaxed position) and 
said indicator piece is visibly located in a window  (considered as 64 in Fig. 6) of said receptacle (see Fig. 7, where the indicator 100 is visibly located), 
but does not explicitly disclose while 5legs (considered as 60 in Fig. 4) of a retention clip are urged into a spread condition during a transition between said mounting position and said final position.
However, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess which urge legs of said retention clip while the pilot is sliding in transition to said final position (compare Figs. 7A-C, where the legs are urged from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess on the pilot to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  

In regards to claim 2, Walker further discloses:
The connector of claim 1 wherein said retention clip embraces an outer wall of 10said receptacle (see Fig. 3, where the clip is in contact with outer wall of receptacle) and 
legs of said retention clip extend through slots (see Fig. 3, where the clip extends into slots of the receptacle) into an interior of said receptacle (see Fig. 4).

	In regards to claim 3, Walker in view of Kimura further discloses:
The connector of claim 1 wherein said pilot has a recess (see explanation above, where a recess and inclined portion would be combined based on the teachings of Kimura; see Fig. 7 of Kimura, where the pilot has a recess and inclined portion) that receives legs of said retention clip while mounted in said mounted position (see Fig. 7 of Kimura, where the recess receives legs of said retention clip; see Fig. 4 of Walker, where the legs are received in a recess of the pilot).
	
In regards to claim 4, Walker in view of Kimura further discloses: 
The connector of claim 3 wherein said pilot has an inclined wall adjacent to said 15recess (see Fig. 7 of Kimura, where an inclined wall urges the legs and is adjacent to a recess) which urge said legs of said retention clip while the pilot is sliding in transition to said final position (see Fig. 7 of Kimura, where the inclined wall urges the clip while transitioning into a final position).

In regards to claim 5, Walker further discloses:
The connector of claim 4 wherein said indicator pieces is not visible while the pilot is in the mounted position (see Fig. 4, where the indicator is not visible when the pilot is in the mounted position; see note below).
In regards to the note, if there is any doubt (Fig. 3 appears to show that the indicator piece could be visible) the indicator is visible in Fig. 4, it appears that there is axial play between the pilot and the receptacle such that there is a point the indicator piece would be visibly hidden and there would be no question or doubt that it is hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 

	In regards to claim 6, Walker in view of Kimura further discloses: 
The connector of claim 1 wherein said pilot urges legs of a retention clip into a 20spread condition during a transition between said mounting position and said final position (see Fig. 7 of Kimura, where the inclined wall urges the clip while transitioning into a final position).

	In regards to claim 9, Walker discloses:
An assembly (see Figs. 1-7) of a connector (considered as 30 in Fig. 3) and a tube (considered as 20 in Fig. 3), said assembly comprising: 
a receptacle (considered as 32 in Fig. 1) including pilot (considered as 40 in Fig. 1) in a mounted position, 
slidable to a final position upon insertion of said tube into said receptacle (see Fig. 7), 
said pilot includes an 5indicator piece visibly located in a window of said receptacle and said pilot is past the legs of the retention clip permitting legs of said retention clip to retract to a relaxed condition when said pilot is in said final position,
but does not disclose urging legs of a retention clip into a spread condition while said pilot is sliding from said mounting position into said final position.
However, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess which urge legs of said retention clip while the pilot is sliding in transition to said final position (compare Figs. 7A-C, where the legs are urged from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess on the pilot to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  

	In regards to claim 10, Walker further discloses:
The assembly of claim 9 wherein said retention clip embraces an exterior of said receptacle (see Fig. 4) and 
legs of said retention clip extend through slots into an interior of said receptacle (see Fig. 4).

	In regards to claim 11, Walker in view of Kimura further discloses:
The assembly of claim 10 wherein said pilot has a recess (see explanation above, where a recess and inclined portion would be combined based on the teachings of Kimura; see Fig. 7 of Kimura, where the pilot has a recess and inclined portion) that receives legs of said retention clip while mounted in said mounted position (see Fig. 7 of Kimura, where the recess receives legs of said retention clip; see Fig. 4 of Walker, where the legs are received in a recess of the pilot).

	In regards to claim 12, Walker in view of Kimura further discloses:
The assembly of claim 11 wherein said pilot has an inclined wall (see Fig. 7 of Kimura) adjacent to said recess which urge said legs of said retention clip while the pilot is in transition to said final position (see Fig. 7 of Kimura).

	In regards to claim 13, Walker in view of Kimura further discloses:
The assembly of claim 12 wherein tube includes an endform with a ramped wall (considered as 23 in Fig. 7) that engages said inclined wall of said pilot during insertion of said tube while said pilot is in said engaging position (see Fig. 7 of Walker, where the ramped wall would engage the portion that holds the clip; see Fig. 4, where the portion that holds the clip is the same portion that also engages with the ramped wall; it is inherent that the portion that holds the retainer would also be the same portion of the inclined wall that holds the retainer).

	In regards to claim 14, Walker in view of Kimura further discloses:
The assembly of claim 12 wherein said the indicator piece is not visible in the window when said pilot is in said mounted position (see Fig. 4, where the indicator piece is engaged with the inner surface of the receptacle and therefore, would not be visible; see note below).
In regards to the note, if there is any doubt (Fig. 3 appears to show that the indicator piece could be visible) the indicator is visible in Fig. 4, it appears that there is axial play between the pilot and the receptacle such that there is a point the indicator piece would be visibly hidden and there would be no question or doubt that it is hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 

In regards to claim 15, Walker in view of Kimura discloses:
The assembly of claim 14, but does not explicitly disclose wherein said endform has a groove that receives said legs of said retention clip when said pilot is in said final position.
However, Kimura discloses an endform comprising a groove (considered as 3b in Fig. 6 of Kimura) that receives legs of said retention clip when said pilot is in said final position (see Fig. 7C of Kimura).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known ring-shaped endform of Walker with the known inclined endform of Kimura because Kimura discloses that it is known for endform to be either inclined or “ring-shaped” AND both configurations would work based on the improvement of providing a pilot with an inclined portion and recess (see Col. 3, Lines 16-22, where the “guide member guides the lock portions of the wire retainer when they go over the flange”; see claim 9, where the pilot comprises an inclined portion and recess). 
Therefore, one of ordinary skill in the art could have substituted one known element for another because the mere difference between the claimed invention and the prior is a substituted components where the result of the substitution would have been predictable because both components are well known and used in similar devices. See MPEP 2143(I)(B). 

In regards to claim 16, Walker in view of Kimura further discloses:
The assembly of claim 9 wherein said indicator piece is located in a window (considered as 64 in Fig. 6 of Walker) of said receptacle while said retainer is in said final position and said tube is fully inserted into said receptacle (see Fig. 7 of Walker).

In regards to claim 17, Walker discloses:
A process for coupling a tube comprising: 
inserting a tube (considered as 20 in Fig. 1) into a female end of a receptacle (considered as 32 in Fig. 1); 
sliding a pilot (considered as 40 in Fig. 1) mounted in said receptacle from a mounted position (see Fig. 4) in which an indicator piece (considered as 400 in Fig. 4) on said pilot is not visible (see Fig. 4, where the indicator piece is not visible because it is covered by and in contact with the inner surface of the receptacle; see note below) to a final position (see Fig. 7) past the legs of the retention clip in which said 5indicator piece is visible (see Fig. 7, where the indicator is visible); 
fully inserting said tube into said receptacle; and 
permitting legs of a retainer to retract to a relaxed condition, 
but does not explicitly disclose urging legs of a retention clip into a spread condition while said pilot is transitioning from said mounting position into said final position.
However, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess urging legs of a retention clip into a spread condition while said pilot is transitioning from said mounting position into said final position (compare Figs. 7A-C, where the legs are urged into a spread condition from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  
In regards to the note, if there is any doubt (Fig. 3 appears to show that the indicator piece could be visible) the indicator is visible in Fig. 4, it appears that there is axial play between the pilot and the receptacle such that there is a point the indicator piece would be visibly hidden and there would be no question or doubt that it is hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 

In regards to claim 18, Walker in view of Kimura further discloses:
The process of claim 17 wherein legs of a retention clip embrace said tube when said pilot is in said final position (see Fig. 6 of Walker).

	In regards to claim 19, Walker in view of Kimura discloses:
The process of claim 18, wherein legs of said retention clip move from a recess in said pilot while in said engaging position to an endform of said tube, 
but does not explicitly disclose wherein said endform has a groove that receives said legs of said retention clip when said pilot is in said final position.
However, Kimura discloses an endform comprising a groove (considered as 3b in Fig. 6 of Kimura) that receives legs of said retention clip when said pilot is in said final position (see Fig. 7C of Kimura).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known ring-shaped endform of Walker with the known inclined endform of Kimura because Kimura discloses that it is known for endform to be either inclined or “ring-shaped” AND both configurations would work based on the improvement of providing a pilot with an inclined portion and recess (see Col. 3, Lines 16-22, where the “guide member guides the lock portions of the wire retainer when they go over the flange”; see claim 9, where the pilot comprises an inclined portion and recess). 
Therefore, one of ordinary skill in the art could have substituted one known element for another because the mere difference between the claimed invention and the prior is a substituted components where the result of the substitution would have been predictable because both components are well known and used in similar devices. See MPEP 2143(I)(B). 

In regards to claim 20, Walker in view of Kimura further discloses:
The process of claim 17, further comprising moving an indicator piece on said pilot into a window (considered as 64 in Fig. 6 of Walker) in said receptacle in which the indicator piece is visible (see Fig. 6 of Walker).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kimura as applied to claim 6 above, and further in view of SCHRÖTER (U.S. PGPub No. 2021/0396336).
	In regards to claim 7, Walker in view of Kimura discloses:
The connector of claim 6, but does not disclose wherein said indicator piece includes a scan code which when readable indicates the pilot is in the final position.
However, SCHRÖTER discloses a similar device (see Figs. 4-7) comprising an indicator piece (considered as 118 in Fig. 4) including a scan code (considered as 116 in Fig. 4) which when readable indicates the pilot is in the final position (see paragraph 0059, lines 1-4; Fig. 7, where the scannable code is readable in a final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the indicator piece of Walker in view of Kimura with the provision of a scan code to reduce the amount of time it takes to verify a connection is complete because SCHRÖTER discloses that known methods of verifying that all connection units are correctly connected is very time-consuming and the provision of using a scanner to read code improves readability of the connections (see paragraphs 0002-0004). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kimura as applied to claim 1 above, and further in view of CHOI et al. (U.S. PGPub No. 2020/0408343).
In regards to claim 8, Walker in view of Kimura discloses: 
The connector of claim 1, wherein the pilot is annular, but does not disclose the pilot comprising grooves interacting with ridges of the receptacle. 
However, Choi discloses a similar device (see Fig. 4) wherein a pilot (considered as 310 in Fig. 4) is annular with grooves (considered as 311 in Fig. 4) that mate with ridges (considered as 119 in Fig. 4) inside a receptacle (considered as 100 in Fig. 4) to guide sliding of said pilot (it is inherent that the ridges and grooves guide sliding of the pilot).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot and receptacle with ridges and grooves, respectfully, to prevent any misalignments between the pilot and the receptacle because Choi discloses that providing the pilot with protrusions and the receptacle with grooves allows the pilot to be fixed within the receptacle (see paragraph 0041-0042). 
In regards to the pilot being fixed with the receptacle, it is inherent that providing grooves and protrusions along the axial direction would prevent misalignment between the pilot and receptacle because when the pilot is inserted into the receptacle, the pilot would not be able to rotate and would “fix” the pilot and receptacle and thus cause the indicator piece to align with the window. Based on the current design of Walker, it appears that the indicator piece could misalign with the window of the receptacle and thus, providing ridges and groove to the pilot and receptacle, respectfully, would prevent this from happening. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parks et al. (U.S. PGPub No. 2013/0307263) discloses a similar device to Walker and Kimura. 
Kim et al. (U.S. PGPub No. 2020/0191310) discloses a similar device to Walker and Kimura.
Freter (U.S. Patent No. 7,878,552) discloses a similar device to Walker and Kimura.
Kuhn et al. (U.S. PGPub No. 2020/0309298) discloses a similar device to Walker and Kimura.
Washizu (U.S. Patent No. 5,211,427) discloses a similar device to Kimura (see Fig. 12).
Walter (U.S. Patent No. 3,922,011) discloses a similar device to Kimura (see Figs. 5-10).
Brathel et al. (U.S. Patent No. 9,890,887) discloses a similar device to Kimura.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679